Bleckley, Judge.
1. Though the debtor be a corporation, the affidavit in attachment need not describe it as a .corporation, (55 Ga. 672,) nor allege where or by what authority it was incorporated, residence beyond the limits of this state being alleged according to the Code, §§3264, 3265.
2. When the declaration in attachment is on a promissory note, the plaintiff cannot amend by adding a count on a judgment rendered on the same note in another state, after the attachment here was sued out and the declaration filed. The judgment is a new and distinct cause of action. 3 Kelly 426 ; Code, §3480.
3. Whether, notwithstanding the general doctrine of merger, and notwithstanding the plea of the statute of limitations, the plaintiff can recover upon his declaration as it stood prior to the allowance of the amendment, was not decided by the .court below, and, therefore, is not decided by this court.
Judgment reversed.